The bill in this case was filed by the appellee, Kendall, against the appellant, Tutwiler, the compel the respondent to remove certain obstructions from an alleged public road, and to enjoin him from obstructing said road in the future. The appeal is taken from a decree granting complainant the relief prayed for.
It is held that the fact that the owner of vacant and uninclosed land makes no objection to the public travel-ling over it in-a certain route, the land being put to no present use, does not of itself show an intention to dedicate that portion of said land which is used as a road. It is further held that where the public has acquired no rights in a road or way over private land, a grantee of the owner of said land is -not estopped to close up the way, as against one of the public who had used it:
The decree of the lower court is reversed, and a decree here rendered dismissing the bill.
Opinion by
McClellaN, J.